DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The response of 04/26/2022 has been entered. Claims 1-20 are pending in this US patent application. Claims 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.
Claims 1-18 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application on 12/21/2021 and 04/26/2022 have been received and considered.

Withdrawn Objections/Rejections
The objections to the drawings for containing color and illegible text as set forth in the previous Office action are withdrawn in light of the amended drawings submitted on 04/26/2022.
The rejections of the claims under 35 U.S.C. 103 as being unpatentable over Prestwich in view of Gaudet as set forth in the previous Office action are withdrawn in light of the arguments regarding this rejection set forth in Applicant’s remarks of 04/26/2022, which have been found persuasive.

Allowable Subject Matter
	As discussed in the previous Office action, claims 8-9 are allowable in light of Applicant’s elected species, benzylamine. As such, the Examiner has selected another species from the genus of “small molecule comprising a functional group that provides hydrogen bonding” as recited in claim 8 for examination. The Examiner has selected amino acids as the small molecules comprising a functional group that provides hydrogen bonding. In light of the Examiner’s selection, claim 9 is withdrawn from examination at this time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10, 12-13, and 15-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-13 of U.S. Patent No. 11213608. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions of ‘608 contain gelatin nanoparticles in addition to the water, thiolated hyaluronic acid, and methacrylated collagen recited in the instant claims. Please note that the gelatin of ‘608 is a protein as recited in instant claim 10. While the amounts recited in instant claims 2-4 and 7 are not recited in the claims of ‘608, the instantly claimed amounts would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of thiolated hyaluronic acid, methacrylated collagen, and crosslinking moieties because these concentrations are art-recognized, result-effective variables known to have affect the mechanical properties of the hydrogel, which would have been optimized in the art to provide hydrogels with the desired mechanical properties.
Therefore, claims 1-7, 10, 12-13, and 15-18 are ‘anticipated’ or ‘rendered obvious’ by the claims of ‘608 and are rejected on the ground of nonstatutory double patenting.

Claims 1-8 and 10-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-13 of U.S. Patent No. 11213608 in view of international patent application WO 2010/087912 filed by Prestwich et al., published 08/05/2010. 

As discussed above, claims 1-7, 10, 12-13, and 15-18 are rejected over the cited claims of ‘608. However, the claims of ‘608 do not teach the inclusion of amino acids, fibronectin and/or laminin, or growth factors as recited in instant claims 8, 11, and 14.

Prestwich teaches composites useful in tissue and organ engineering (see entire document, including page 2, line 19). The composites contain a macromolecule, which can be hyaluronic acid (page 8, lines 10-21; page 9, lines 3-20). The macromolecule can be chemically modified so that at least one thiol group is present (page 9, lines 24-25; cf. claim 1 [“…thiolated hyaluronic acid”]). The macromolecule can also be a collagen derivative (page 9, lines 21-23; cf. claim 1). The composites can contain live cells (page 14, lines 9-20; cf. claim 12). The composites can be used in tissue engineering through bioprinting (page 16, lines 26-28). The cell-containing composites in the bio-ink can also contain ECM proteins, such as collagen, fibronectin, and laminin, and growth factors (page 19, lines 12-24; cf. claims 1, 10-11, and 14). In a particular embodiment, a 2.5% (w/v) aqueous solution of thiolated hyaluronic acid at pH 7.45 was mixed with another macromolecule in a 3:1 ratio to form composites (page 22, lines 12-20; cf. claims 1-2 and 4-5; the Examiner notes that, if a 2.5% hyaluronic acid solution is then mixed with another solution at a 3:1 ratio, the amount of hyaluronic acid in the resulting solution would be 1.875% (w/v)). The cell-seeded composites were cultured in Eagle’s minimum essential medium (page 24, lines 16-20; cf. claim 8; the Examiner notes that Eagle’s minimum essential medium intrinsically contains amino acids). After 24 hours of gelation, the hydrogel has an elastic modulus of approximately 200 Pa and is extrudable through a syringe (page 26, lines 3-4; cf. claims 6, 13, and 17; the Examiner notes that the instant specification indicates that compositions that can be easily extruded have an elastic modulus G’ that is lower than the loss modulus G’’ [specification as filed, page 23, paragraph 2]). 

While the claims of ‘608 do not teach the inclusion of amino acids, fibronectin and/or laminin, or growth factors as recited in instant claims 8, 11, and 14, it would have been obvious to one of ordinary skill in the art to do so because Prestwich teaches that these elements can be added to compositions comprising thiolated hyaluronic acid, collagen derivatives, and live cells for the improved culture of the cells. One of ordinary skill in the art would have a reasonable expectation that using the culture medium containing amino acids, fibronectin/laminin, and growth factors discussed by Prestwich in the composition of ‘608 would successfully result in the improved culture of live cells in the compositions of ‘608.
Therefore, claims 1-8 and 10-18 are ‘rendered obvious’ by the claims of ‘608 in view of Prestwich and are rejected on the ground of nonstatutory double patenting.

Response to Arguments
Applicant has traversed the above rejection of the claims on the ground of nonstatutory double patenting. Applicant states that the claims of ‘608 recite a gelatin nanoparticle that is crosslinked with glutaraldehyde (remarks, page 8). This argument has been fully considered but has not been found persuasive.
Claim 1 of ‘608 recites a composition comprising at least one polymer comprising thiolated hyaluronic acid and methacrylated collagen, water, and gelatin nanoparticles. Instant claim 1 recites a composition comprising thiolated hyaluronic acid, methacrylated collagen, and water. Instant claim 1 does not preclude the inclusion of gelatin nanoparticles. As such, claim 1 of ‘608 ‘anticipates’ instant claim 1, contrary to Applicant’s assertion.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        08/04/2022